Citation Nr: 9908218	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for low back pain with 
fracture at T12-L1 and degenerative disc disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from October 1978 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Portland, Oregon RO 
currently has jurisdiction over the claims file.

The Board notes that the veteran canceled a scheduled July 
10, 1997 RO hearing and that he failed to report for a 
January 25, 1999 Travel Board hearing at the RO without 
explanation or excuse.  Therefore, this case is properly 
before the Board for adjudication.  See 38 C.F.R. § 20.704 
(1998).


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to assess the current level 
of impairment of the service-connected disability for which 
he is seeking an increased rating.


CONCLUSION OF LAW

The claim an increased rating for low back pain with fracture 
T12-L1 and degenerative disc disease is denied as a matter of 
law.  38 C.F.R. § 3.655 (1998); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to an increased 
disability rating for a back disability.

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159 (1998).  The VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, as 
stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court"), "[T]he duty 
to assist is not always a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in the 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, a VA examination was scheduled for April 13, 
1998 in an effort by the RO to fully develop the veteran's 
claim by ascertaining the current level of his disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
veteran failed to report for the examination.  

The Board notes that the most recent communication from the 
veteran notified the VA of a change in his address is dated 
in April 1996.  He gave as his mailing address a post office 
box in Klamath Falls, Oregon.  This was the address to which 
subsequent communications from VA were sent.  The July 1998 
Supplemental Statement of the Case, which denied the 
veteran's claim based on the provisions of 38 C.F.R. 
§ 3.655(b) because he failed to report for a VA examination, 
was itself returned to the RO by the United States Postal 
Service with the notation "box closed - unable to forward".


There has been no subsequent communication from the veteran.  
As noted in the Introduction, he failed to report for a 
travel Board hearing in January 1999.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by mailing notice of the scheduled examination to the 
veteran at the address provided by the veteran.

The Board notes the Court's decision in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), which stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  So it is in this case.  

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, his 
claim for an increased disability rating shall be denied 
without review of the evidence of record.  See 38 C.F.R. § 
3.655(b) (1998).  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a).  The veteran has offered neither explanation or 
excuse for his failure to report for the scheduled 
examination.  

Therefore, based on the provisions of 38 C.F.R. § 3.655 
(1998) discussed above, the veteran's claim of entitlement to 
an increased rating for low back pain with fracture T12-L1 
and degenerative disc disease must be denied as a matter of 
law.  See 38 C.F.R. § 3.655 (1998); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Entitlement to an increased disability rating for low back 
pain with fracture at T12-L1 and degenerative disc disease is 
denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


